            Case 3:20-cv-00731-SB         Document 7   Filed 08/13/20    Page 1 of 6




John R. Barhoum, OSB No. 045150
Email: john.barhoum@chockbarhoum.com
Jeffrey W. Hansen, OSB No. 923290
Email: jeff.hansen@chockbarhoum.com
Chock Barhoum LLP
121 SW Morrison St., Suite 500
Portland, OR 97204
Telephone: 503.223.3000

       Attorneys for Defendants City of Saint Helens and
       Adam Raethke




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION


ROBERT BARROR,                                                     Case No. 3:20-cv-00731-SB
                             Plaintiff,

       v.                                            DEFENDANTS’ ANSWER AND
                                                     AFFIRMATIVE DEFENSES TO
CITY OF SAINT HELENS, and ADAM                       PLAINTIFF’S COMPLAINT
RAETHKE, in his individual capacity,
                                                     DEMAND FOR JURY TRIAL
                             Defendant.

       In Answer to Plaintiff’s Complaint, Defendants City of St. Helens and Adam Rathke

hereby admit, deny and allege as follows:

                                                1.

       Defendants admit the allegations of paragraph 1 of Plaintiff’s Complaint.

                                                2.

       In answer to paragraph 2 of Plaintiff’s Complaint, Defendants admit only that on August
 Page 1 DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S
          COMPLAINT
                                                                                       CIS140.0007
          Case 3:20-cv-00731-SB          Document 7      Filed 08/13/20      Page 2 of 6




6, 2019, Plaintiff was travelling on Hwy. 30, presumably to his home in Columbia County, Oregon.

Except as expressly admitted herein, Defendants deny each and every remaining allegation of

paragraph 2 of Plaintiff’s Complaint.

                                                 3.

       Defendants deny the allegations of paragraph 3 of Plaintiff’s Complaint.

                                                 4.

       In answer to paragraphs 4 and 5 of Plaintiff’s Complaint, Defendants admit only that after

Trooper Killens and Trooper Cowen made a lawful traffic stop, they exited their vehicle and began

to issue verbal orders to Plaintiff in order to effectuate his arrest, that Officer Rathke arrived on

the scene and finding that the Oregon State Troopers had their weapons drawn, did the same, and

that despite the orders issued by the Troopers, Plaintiff repeatedly refuse to comply and then

continued to resist arrest as the officers asked for his compliance, requiring Ofc. Rathke to deliver

a knee to Plaintiff’s rib cage in order to subdue and handcuff the Plaintiff. Except as expressly

admitted herein each and every remaining allegation of paragraphs 4 and 5 are denied.

                                                 5.

       In answer to paragraph 6 of Plaintiff’s Complaint, Defendants admit only that an

ambulance and EMT(s) were called to the scene and examined and questioned Plaintiff before

allowing the officers to complete the transport of Plaintiff to the Columbia County Jail for booking.

Except as expressly admitted herein, each and every remaining allegation of paragraph 6 is denied.

                                                 6.

       Defendants deny the allegations of paragraph 7 of Plaintiff’s Complaint.

///

///

 Page 2    DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S
           COMPLAINT
                                                                                              CIS140.0007
          Case 3:20-cv-00731-SB              Document 7    Filed 08/13/20    Page 3 of 6




                                      CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF

          (Unlawful seizure (excessive force): 4th Am. To the US Const.; 42 USC 1983)

                                                    7.

        In response to paragraph 8, Defendants incorporate their responses to paragraphs 1

through 7 above as though fully set forth herein.

                                                    8.

        Defendants deny the allegations of paragraph 8(sic) of Plaintiff’s Complaint.

                                   AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

                                     (Failure to State a Claim)

                                                    9.

        Plaintiff’s Complaint fails to state a claim as to one or both Defendants.

                              SECOND AFFIRMATIVE DEFENSE

                                           (Qualified Immunity)

                                                   10.

        Defendant Raethke is entitled to qualified immunity from liability under 42 U.S.C. §

1983 because he acted in good faith and a reasonable police officer in his position would not

have known that any of their actions or inactions would have violated a clearly established,

federally protected right of plaintiffs.

///

///

///

 Page 3    DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S
           COMPLAINT
                                                                                             CIS140.0007
          Case 3:20-cv-00731-SB         Document 7       Filed 08/13/20     Page 4 of 6




       WHEREFORE, Defendants pray for judgment in their favor, for their costs, disbursements

and attorney’s fees incurred herein and for any other such relief as this court deems equitable just

and proper.

       Dated this 13th day of August, 2020.

                                          CHOCK BARHOUM LLP



                                          John R. Barhoum, OSB No. 045150
                                          Email: john.barhoum@chockbarhoum.com
                                          Jeffrey W. Hansen, OSB No. 923290
                                          Email: jeff.hansen@chockbarhoum.com
                                          Jordyn M. Parsons, OSB No. 174321
                                          Email: jordyn.parsons@chockbarhoum.com
                                          Chock Barhoum LLP
                                          121 SW Morrison St., Suite 500
                                          Portland, OR 97204
                                          Telephone: 503.223.3000

                                          Attorneys for Defendants City of Saint Helens and
                                          Adam Raethke




 Page 4   DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S
          COMPLAINT
                                                                                             CIS140.0007
           Case 3:20-cv-00731-SB         Document 7   Filed 08/13/20   Page 5 of 6




John R. Barhoum, OSB No. 045150
Email: john.barhoum@chockbarhoum.com
Jeffrey W. Hansen, OSB No. 923290
Email: jeff.hansen@chockbarhoum.com
Chock Barhoum LLP
121 SW Morrison St., Suite 500
Portland, OR 97204
Telephone: 503.223.3000

      Attorneys for Defendants City of Saint Helens and
      Adam Raethke




                          UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                  PORTLAND DIVISION

ROBERT BARROR,                                                  Case No. 3:20-cv-00731-SB
                            Plaintiff,

      v.                                          CERTIFICATE OF SERVICE

CITY OF SAINT HELENS, and ADAM
RAETHKE, in his individual capacity,

                            Defendant.

      I hereby certify that a true copy of the foregoing DEFENDANTS’ ANSWER AND

AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT was served on:
         Justin Steffen, OSB No. 890923                  By hand delivery
         Steffen Legal Services, LLC                     By first-class mail*
         205 SE Spokane St. #300                         By electronic service through
         Portland OR 97202                                ECF system as identified on the
            Attorneys for Plaintiff                       Notice of Electronic Filing (NEF)
                                                         By facsimile transmission
                                                          Fax #:
                                                         By e-mail:
                                                          info@steffenlegal.com

Page 1        CERTIFICATE OF SERVICE
                                                                                     CIS140.0007
         Case 3:20-cv-00731-SB      Document 7       Filed 08/13/20    Page 6 of 6




     *With first-class postage prepaid and deposited in Portland, Oregon.

     Dated this 13th day of August, 2020.

                                      CHOCK BARHOUM LLP



                                      John R. Barhoum, OSB No. 045150
                                      Email: john.barhoum@chockbarhoum.com
                                      Jeffrey W. Hansen, OSB No. 923290
                                      Email: jeff.hansen@chockbarhoum.com
                                      Jordyn M. Parsons, OSB No. 174321
                                      Email: jordyn.parsons@chockbarhoum.com
                                      Chock Barhoum LLP
                                      121 SW Morrison St., Suite 500
                                      Portland, OR 97204
                                      Telephone: 503.223.3000

                                      Attorneys for Defendants City of Saint Helens and
                                      Adam Raethke




Page 2      CERTIFICATE OF SERVICE
                                                                                     CIS140.0007
